Citation Nr: 0700528	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-01 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for low back disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for skin rash on the 
feet.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO).

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in December 2004, he indicated he wanted to 
have a hearing before the Board at its central office in 
Washington, DC.  The record reflects a hearing was scheduled 
in February 2006, and the veteran failed to appear for the 
hearing.  He has not provided good cause for failing to 
report for the hearing, nor has he requested to have the 
hearing rescheduled.  Therefore, there is no hearing request 
pending at this time.  See 38 C.F.R. § 20.704 (2006).

In a VA Form 21-4138, Statement in Support of Claim, recd in 
October 2003, the veteran indicated he wanted to reopen the 
claim for service connection for hearing loss.  However, in 
the June 2004 rating decision, the RO denied reopening the 
claim for service connection for tinnitus.  The veteran has 
perfected an appeal as to the claim for tinnitus; however, 
the application to reopen the claim for hearing loss remains 
pending.  As this claim has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for low 
back disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  Type II diabetes mellitus was not shown in service or for 
many years thereafter, nor was it manifested to a compensable 
degree within one year following the veteran's discharge from 
service and has not been linked to active service on any 
basis.

2.  The application to reopen the claim for service 
connection for skin rash of the feet was denied in a February 
1995 rating decision.  The veteran was notified of this 
decision, including his appeal rights, and did not appeal the 
decision.  

3.  Evidence associated with the claims file following the 
February 1995 rating decision does not raise a reasonable 
possibility of substantiating the claim.

4.  Service connection for tinnitus was denied in a January 
1997 rating decision.  The veteran was notified of this 
decision, including his appeal rights, and did not appeal the 
decision.  

5.  Evidence associated with the claims file following the 
January 1997 rating decision does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by service nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The February 1995 rating decision, which denied reopening 
the claim for service connection for skin rash on the feet, 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).

3.  Evidence submitted to reopen the claim for service 
connection for skin rash on the feet is not new and material, 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

4.  The January 1997 rating decision, which denied service 
connection for tinnitus, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2006).

5.  Evidence submitted to reopen the claim for service 
connection for tinnitus is not new and material, and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in November 2003 and March 2004 letters, which were issued 
before initial consideration of the claims on appeal.  In 
both letters, VA informed the veteran that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims, but that he must provide enough 
information so that VA could request any relevant records.  
In the March 2004 letter, VA informed him that it was 
responsible for obtaining any records held by a federal 
agency.  He was also told to submit any evidence in his 
possession that pertained to the claims.

This case involves two, different types of issues, and thus 
the evidence necessary to substantiate the claims is 
different.  For the claim for service connection for diabetes 
mellitus, VA informed the veteran of the types of evidence 
needed in a claim for service connection.  Although this 
claim had had been previously denied, VA had passed a 
regulation since that time that established a relationship 
between Type II diabetes mellitus and exposure to herbicides.  
This created a new basis for service connection for diabetes 
mellitus, and thus, this claim should be considered on the 
merits (the RO was proper in adjudicating the claim on the 
merits).  

For the claims for service connection for skin rash of the 
feet and tinnitus, these claims were previously denied and 
thus the veteran must submit new and material evidence in 
order to reopen the claims.  In the November 2003 letter, VA 
defined new and material evidence for the veteran.  In the 
March 2004 letter, VA informed the veteran of the types of 
evidence needed in a claim for service connection.  While 
neither letter informed him of what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial, the Board finds that the veteran has 
not been prejudiced by such.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Specifically, in the June 2004 rating 
decision, the RO then informed him of the elements that were 
missing at the time of the prior denial.  While the veteran 
was not informed of such information prior to initial 
consideration of his claims, he was provided this information 
prior to the issuance of the statement of the case in 
November 2004 and prior to the case being sent to the Board 
in 2006.  Thus, he had an opportunity to cure the defects 
identified in the June 2004 rating decision well before the 
case was certified for appeal.  It is for these reasons that 
the Board does not find that the veteran has been prejudiced 
by VA's failure to provide him of this information prior to 
initial consideration of the claims.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  In 
the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  (As the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection for diabetes mellitus and that the veteran has not 
submitted new and material evidence to reopen the claims for 
service connection for skin rash of the feet and tinnitus, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.)

VA has obtained VA treatment records identified by the 
veteran.  The veteran has submitted private medical records.  
VA has not provided the veteran with a medical examination in 
connection with the claim for service connection for diabetes 
mellitus.  Under the law, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  38 U.S.C.A. 
§ 5103A(d)(2)(A)-(C) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2006).

While there is competent evidence of a diagnosis of diabetes 
mellitus, such disease was not shown until many years after 
service, and the veteran did not serve in the Republic of 
Vietnam.  Thus, the Board finds that diabetes mellitus may 
not be associated with the claimant's active duty and that an 
examination was not required for this claim.  See id.  As to 
the veteran's petitions to reopen the claims for service 
connection for skin rash on the feet and tinnitus, as will be 
explained in more detail below, the veteran has not brought 
forth new and material evidence to reopen these claims.  See 
38 C.F.R. § 3.159(c)(4)(iii) (stating that paragraph (c)(4) 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured).  For 
these reasons, the Board finds that VA was not under an 
obligation to provide examinations in connection with all 
three claims.

VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
diabetes mellitus may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2006).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2006); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  Service connection 
for Type II diabetes mellitus shall be awarded if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.309(e) (2006).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for Type II diabetes 
mellitus.  In this case, there is no evidence that the 
veteran served in Vietnam, and the veteran had not contended 
such.  Therefore, presumptive service connection cannot be 
granted.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a).  

There is no other basis on which to grant service connection 
for the veteran's Type II diabetes mellitus, as the first 
documentation in the record is dated in 1991, which indicated 
the veteran had a history of diabetes mellitus, which is 
almost 20 years following the veteran's discharge from 
service.  There is no competent evidence that Type II 
diabetes mellitus was shown in service or manifested to a 
compensable degree within one year following discharge from 
service.  Additionally, there is no competent evidence of a 
nexus between the post service diagnosis of Type II diabetes 
mellitus and the veteran's service.  

The Board does not doubt the sincerity of the veteran's 
belief that Type II diabetes mellitus is result of military 
service; however, as a layman without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative opinion on a medical matter, to include an 
opinion as to the origins of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person 
is generally not capable of opining on matters requiring 
medical knowledge").

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for Type 
II diabetes mellitus, and the benefit-of-the-doubt doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).



III.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
[VA] shall reopen the claim and review the former disposition 
of the claim."  Therefore, once an RO rating decision 
becomes final, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

The legal standard of what constitutes "new and material 
evidence" was amended in August 2001 and applies 
prospectively to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified 
at 38 C.F.R. § 3.156(a) (2004)).  Here, the application to 
reopen the claim for service connection for a pulmonary 
disability was after August 2001,  and thus the amended 
standard applies.  

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.



A.  Skin rash on the feet

The veteran asserts that he developed a skin rash on his feet 
that has continued to the present time.  

Service connection for skin rash of the feet was denied by 
the RO in a June 1983 rating decision.  The relevant evidence 
of record at that time were service medical records, VA 
medical records, and the veteran's application for 
compensation.  The service medical records showed that the 
veteran was seen several times for complaints of a hard 
callus between his toes in 1970.  VA treatment records show 
that the veteran was diagnosed with tinea pedis between the 
toes in December 1982.  In the June 1983 rating decision, the 
RO stated that there was no showing of post service calluses 
of the feet, and no in-service showing of tinea pedis on the 
feet.  It concluded that there was no evidence of a nexus 
between the post service tinea pedis and the calluses in 
service.  The veteran was notified of the determination, 
along with his appeal rights.  He did not appeal the 
decision, and it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

In 1992, the veteran filed an application to reopen the 
claim.  Additional VA treatment records were associated with 
the claims file.  In a July 1994 decision, the Board denied 
reopening the claim for service connection for a skin rash of 
the feet.  The Board noted that the RO had denied the claim 
due to the lack of evidence of a nexus between the post 
service skin disorder and service.  It denied reopening the 
claim stating that the evidence still failed to show a nexus 
between the post service skin disorder and service.  That 
decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2006).

In July 1994, the veteran filed an application to reopen the 
claim for service connection for a skin disorder of the feet.  
No additional evidence was received, and in a February 1995 
rating decision, the RO denied reopening the claim, stating 
that the evidence did not show either a current skin rash or 
a nexus between a post service skin disorder and service.  
The veteran was informed of this determination at that time, 
along with his appeal rights.  He did not appeal the 
decision, and it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

The evidence associated with the claims file since the last 
denial in February 1995 are VA treatment records, private 
medical records, and the veteran's application to reopen.  
The medical records do not show any treatment for skin rash 
of the feet.  The additional evidence associated with the 
veteran's current application to reopen cannot constitute new 
and material evidence.  See 38 C.F.R. § 3.156(a).  
Essentially, the veteran is seeking to have the same claim 
adjudicated now that was considered by the Board in July 1994 
(and by the RO in February 1995).  Since those decisions, the 
veteran has not submitted any evidence to show a nexus 
between a post service skin disorder or even evidence of a 
diagnosed skin disorder of the feet.  

The veteran's allegations that he has a current skin rash on 
his feet are duplicative of what he asserted at the time of 
the prior applications.  See id.; see also Reid v. Derwinski, 
2 Vet. App. 312 (1992).  

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the last 
final denial by the RO in February 1995 does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for skin rash of the feet.  See 38 C.F.R. 
§ 3.156(a).  Thus, the additional evidence cannot constitute 
new and material evidence, and the application to reopen such 
claim is denied.

B.  Tinnitus

The veteran asserts that he developed tinnitus in service.  

Service connection for tinnitus was denied by the RO in a 
January 1997 rating decision.  The relevant evidence of 
record at that time were service medical records, VA medical 
records, private medical records, and the veteran's 
application for compensation.  The service medical records 
did not show any complaints by the veteran of ringing of the 
ears.  The post service medical records showed evidence of 
hearing loss, but no diagnosis of tinnitus.  In the January 
1997 rating decision, the RO stated that there was no showing 
of chronic tinnitus in service and thus service connection 
was not warranted.  Essentially, the evidence did not show 
post service tinnitus or a nexus between a post service 
diagnosis and service.  The veteran was notified of the 
determination, along with his appeal rights, and he did not 
appeal the decision.  

The evidence associated with the claims file since the 
January 1997 rating decision are VA treatment records, 
private medical records, and the veteran's application to 
reopen.  The medical records do not show any treatment for or 
a diagnosis of tinnitus.  The additional evidence associated 
with the veteran's current application to reopen cannot 
constitute new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  Essentially, the veteran is seeking to have the 
same claim adjudicated now that was considered by the RO in 
January 1997.  Since that decision, he has not submitted any 
evidence to show competent evidence of current tinnitus or 
evidence of a nexus between post service tinnitus and 
service.  

The veteran's allegations that he has tinnitus due to service 
are duplicative of what he asserted at the time of the prior 
applications.  See id.; see also Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the 
January 1997 decision by the RO does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for tinnitus.  See 38 C.F.R. § 3.156(a).  
Thus, the additional evidence cannot constitute new and 
material evidence, and the application to reopen such claim 
is denied.


ORDER

Service connection for Type II diabetes mellitus is denied.

Applications to reopen the claims for service connection for 
skin rash of the feet and tinnitus are denied.


REMAND

The issue whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
low back disorder must be remanded.  The veteran has 
indicated that he is in receipt of Social Security 
Administration disability benefits as a result of his back 
disability, which benefits he stated began in 1991.  These 
records have not been associated with the claims file, and 
are possibly relevant to the veteran's claim.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Send the veteran a VCAA-compliant 
letter for the application to reopen the 
claim for service connection for low back 
disorder.  Such notice should inform him 
of the definition of new and material 
evidence and of the evidence that would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were found insufficient 
in the previous denial.  The VCAA notice 
should include an explanation as to the 
information or evidence needed to 
establish the five elements of a service 
connection claim as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Obtain from the Social Security 
Administration a copy of its decision 
pertaining to the veteran's claim for 
disability benefits, as well as copies of 
all medical records underlying that 
determination.

3.  Readjudicate the issue of whether new 
and material evidence has been submitted 
to reopen the claim for service 
connection for a low back disorder.  If 
the benefit is not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.

The case should be returned to the Board after compliance 
with requisite appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


